Title: To James Madison from John Armstrong, Jr., 31 July 1808
From: Armstrong, John, Jr.
To: Madison, James



Paris 31 July 1808.

The Court left Bayonne on the 26th & 28th. inst.  The Emperor is expected at Nantes on the seventh of Augt. and at Rambouillet on the 13th.  It is doubtful whether he will touch at Paris.  If he should, I shall endeavor to draw from him an answer to the remonstrances I have, at different times, made since November last.  These attempts shall however be so regulated as will most effectually prevent the result from being one, either of precipitancy or irritation.  Your last general caution shall also be observed & My answers accordingly be such, as shall leave the decision entirely with you.
I have just been informed that Joseph has appointed the Duke of Frejas his Minister Plenipotentiary to this Court, and that he was specially charged with a negotiation of the points in controversy with us.  Should this be the Case, I shall find means to escape a meeting, untill I receive your instructions on that head.
M. Wilder will present my dispatches.  He is a worthy young man and makes no claim on the U. S. for expences of any kind.  I am, Sir, with very great consideration, your most obedient humble servant

John Armstrong.

